Exhibit 16.1 SCHUMACHER& ASSOCIATES, INC. Certified Public Accountants 7931 S. Broadway, #314 Littleton, CO 80122 (303)480-5037 FAX (303)379-5394 July 28, 2010 United States Securities and Exchange Commission Mail Stop 11-3 450 Fifth Street, N. W. Washington D.C. 20549 Re:Brazil Gold Corp. Dear Sirs/Madams: The undersigned Schumacher& Associates, Inc. previously acted as independent accountants to audit the financial statements of Brazil Gold Corp. (formerly Dynamic Alert). We are no longer acting as independent accountants to the Company. This letter will confirm that we have read Brazil Gold Corp.’s statements included under Item4.01 of its Form 8-K filed on or about July 28, 2010, and we agree with such statements as they relate to us, except that we have no basis to agree or disagree with the statement regarding the board’s approval to dismiss our firm, and with the other statements of the Company in the remainder of the Current Report on Form 8-K. We hereby consent to the filing of this letter as an exhibit to the foregoing report on Form 8-K. Very truly, Schumacher & Associates, Inc.
